The following order has been entered on the motion filed on the 9th of August 2019 by Defendant-Appellant for Temporary Stay:
"Motion Denied by order of the Court in conference, this the 12th of August 2019."
Upon consideration of the petition filed by Defendant on the 9th of August 2019 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of August 2019."
*647Upon consideration of the petition filed by Defendant on the 9th of August 2019 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of August 2019."
The following order has been entered on the motion filed on the 9th of August 2019 by Defendant-Appellant to Adjudicate Petitions and Motions Without Undue Delay:
"Motion Dismissed as moot by order of the Court in conference, this the 12th of August 2019."
The following order has been entered on the motion filed on the 9th of August 2019 by Defendant-Appellant to Issue a Brief Precedential Published Order But Not a Full Opinion on the Issues:
"Motion Dismissed by order of the Court in conference, this the 12th of August 2019."
The following order has been entered on the motion filed on the 9th of August 2019 by Defendant-Appellant to Seal All Motions and Petitions Filed Before this Court:
"Motion Denied by order of the Court in conference, this the 12th of August 2019."
The following order has been entered on the motion filed on the 9th of August 2019 by Defendant-Appellant to Seal All Motions and Petitions Filed Before the Court of Appeals:
"Motion Denied by order of the Court in conference, this the 12th of August 2019."
The following order has been entered on the motion filed on the 9th of August 2019 by Defendant-Appellant to Allow Defendant to Proceed Using the Pseudonym John Doe or L.G.N. at this Court:
"Motion Denied by order of the Court in conference, this the 12th of August 2019."
The following order has been entered on the motion filed on the 9th of August 2019 by Defendant-Appellant to Allow Defendant to Proceed Using the Pseudonym John Doe or L.G.N. at the Court of Appeals:
"Motion Denied by order of the Court in conference, this the 12th of August 2019."
The following order has been entered on the motion filed on the 9th of August 2019 by Defendant-Appellant to Re-Caption the Above-Titled Action to State of North Carolina v. John Doe or State of North Carolina v. L.G.N.:
"Motion Denied by order of the Court in conference, this the 12th of August 2019."
The following order has been entered on the motion filed on the 9th of August 2019 by Defendant-Appellant to Re-Caption the Title of the North Carolina Court of Appeals Action to State of North Carolina v. John Doe or State of North Carolina v. L.G.N.:
"Motion Denied by order of the Court in conference, this the 12th of August 2019."
The following order has been entered on the motion filed on the 9th of August 2019 by Defendant-Appellant to Bar the North Carolina Court of Appeals from Publishing Any Documents, Particularly Opinions, Containing the Defendant's Real Name During the Pendency of His Action Before this Court:
"Motion Denied by order of the Court in conference, this the 12th of August 2019."